Citation Nr: 1134114	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-07 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement a rating in excess of 10 percent for degenerative joint disease of the right knee with residual effusion (arthritis of the right knee).

2.  Entitlement to a rating in excess of 10 percent for instability of the right knee.

3.  Entitlement to a rating in excess of 40 percent for degenerative disk disease of the lumbar spine (low back disability). 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to February 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions.  Specifically, a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia continued the 10 percent rating for arthritis of the right knee.  A December 2008 rating decision of the Huntington, West Virginia RO continued the 40 percent evaluation for degenerative disk disease of the lumbar spine.  Finally, a June 2009 rating decision of the San Diego RO denied entitlement to TDIU.  These issues are under the jurisdiction of the RO in Atlanta, Georgia. 

The Board notes that the December 2008 rating decision also granted service connection for instability of the right knee with a separate evaluation of 10 percent.  Although the Veteran did not express disagreement with this rating, the evaluation of the Veteran's service-connected right knee disability, which was previously limited to arthritis, includes all associated pathology of the knee as identified by competent evidence.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).  Thus, the issue of entitlement to a separate rating for instability of the right knee is also before the Board.  See id.

In May 2011, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

The Veteran has submitted additional evidence since these claims were last addressed by the RO.  Under 38 C.F.R. § 20.1304(c) (2010), any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant.  The Veteran has waived his right to initial consideration of this evidence by the AOJ in statements dated in May 2011 and August 2011.  Therefore, the Board may proceed with appellate review.  See id.  Nevertheless, the Board notes that as this appeal must be remanded for further development, as discussed below, the RO will have an opportunity to consider the additional evidence in readjudicating the Veteran's claims. 

In a September 2009 statement which was characterized as a notice of disagreement (NOD), the Veteran also claimed entitlement to service connection for a pinched nerve in the neck.  This claim has not yet been addressed by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to increased ratings for disabilities of the right knee and low back, as well as entitlement to TDIU.  For the following reasons, the Board finds that these issues must be remanded for further development before they are ready for appellate review. 

At the May 2011 Board hearing and in a May 2011 brief, the Veteran argued that his disabilities of the right knee and low back had worsened in severity and that recent outstanding VA treatment records from the Atlanta VA Medical Center (VAMC) would support this contention.  The Veteran also stated that they would further support entitlement to TDIU.  Accordingly, on remand, the Veteran's outstanding VA treatment records from the Atlanta VAMC from May 2010 to the present should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2)(3) (2010) (providing that VA has a duty to assist in obtaining VA and other Federal records on the claimant's behalf by making as many records for these records as are necessary); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998) (holding that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  It also appears that the Veteran's Atlanta VAMC treatment records from March 2007 to January 2008 were not obtained.  These records should also be obtained and associated with the file.  See id.

The Veteran's low back disability was last examined in August 2008 and his right knee disability was last examined in October 2008.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide a thorough and contemporaneous examination of the Veteran.   See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As these examinations are now roughly three years old, and as the Veteran has stated that his disabilities have worsened since he was last examined, the Board finds that new VA examinations of the Veteran's right knee and low back must be conducted on remand to assess the current severity of his disabilities.  See id.  

Further, with respect to the examination of the Veteran's low back, at the May 2011 Board hearing, the Veteran's representative argued that the Veteran had "pain running down his legs" and that this raised the issue of entitlement to neurologic problems such as sciatica associated with his low back disability.  The Board agrees.  In this regard, an April 2004 VA MRI study of the Veteran's lumbar spine reflects a diagnosis of radiculopathy and the Veteran was found to have disk bulges at L3-4, L4-5, and L5-S1 with mild effacement and "mass effect" upon the left S1 nerve root within the lateral recess.  A November 2005 VA treatment record also reflects a diagnosis of L5 radiculitis.  Accordingly, in the examination of the Veteran's low back, the examiner should also address whether the Veteran has any associated neurologic abnormalities in light of this medical history.  

The Board also notes that the Veteran was awarded disability benefits from the Social Security Administration (SSA) in January 2011.  The January 2011 SSA decision, which was submitted by the Veteran, shows that the Veteran's right knee and low back disabilities were considered in SSA's disability determination and that consultative examinations were performed.  On remand, the Veteran's SSA records should be obtained and associated with the claims file.  See Hayes v. Brown, 9 Vet. App. 67 (1996) (holding that where VA has notice that a claimant is receiving SSA disability benefits, and that records from SSA may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based); see also 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Finally, the Board finds that resolution of the issue of entitlement to TDIU is dependent on the outcome of the evaluations of the Veteran's low back and right knee disabilities.  Accordingly, the Board will defer consideration of entitlement to TDIU at this time.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records from the Atlanta VAMC from March 2007 to January 2008, and from May 2010 to the present should be obtained and associated with the claims file.  

If the RO is unable to obtain these records after making as many requests as are necessary, and concludes that they do not exist or that further efforts to obtain them would be futile, the Veteran must be notified.  The notice should include the following:  (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  

2. The Veteran's SSA records should be obtained and associated with the file.  If after making as many requests as are necessary the RO is unable to obtain these records and concludes that they do not exist or that further efforts to obtain them would be futile, the Veteran must be notified of this fact in accordance with the instructions set forth in the preceding paragraph. 

3. The Veteran should be scheduled for a VA orthopedic examination to assess the current severity of his right knee disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to examining the Veteran.  The examiner must indicate in the examination report that the claims file has been reviewed. 

All tests and studies deemed helpful by the examiner should be conducted, and all clinical findings reported in detail.  The examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  In this regard, the examiner must state whether and at what point during the range of motion exercises the Veteran experiences any limitation of motion that is specifically attributable to pain or weakness.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the right knee.  The examiner should express such functional losses in terms of additional degrees of limited range of motion if it is possible to do so without resorting to speculation.  

The examiner should also state whether the Veteran's instability of the right knee is mild, moderate, or severe in nature, and provide a complete explanation. 

Finally, the examiner must describe all functional impairment resulting from the Veteran's right knee disability.  The examiner should especially discuss its impact on the Veteran's ability to work.  A complete rationale must be provided.  

4. The Veteran should also be scheduled for a VA examination of the low back.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to examining the Veteran.  The examiner must indicate in the examination report that the claims file has been reviewed. 

All tests and studies deemed helpful by the examiner should be conducted, and all clinical findings reported in detail.  The examiner must also conduct repetitive testing of ranges of motion in accordance with the directives set forth in the preceding instruction with regard to the examination of the right knee.  

The examiner must describe all functional impairment resulting from the Veteran's low back disability.  The examiner should especially discuss its impact on the Veteran's ability to work.  A complete rationale must be provided. 

In addition, the examiner must address whether the Veteran has any neurologic abnormalities associated with his low back disability, to include sciatica.  In this regard, an April 2004 VA MRI study of the Veteran's lumbar spine reflects a diagnosis of radiculopathy and the Veteran was found to have disk bulges at L3-4, L4-5, and L5-S1 with mild effacement and "mass effect" upon the left S1 nerve root within the lateral recess.  A November 2005 VA treatment record also reflects a diagnosis of L5 radiculitis.  

If the examiner finds that the Veteran has associated neurologic abnormalities, the examiner should identify the specific nerves and body parts affected.  The examiner should then address whether the Veteran has mild, moderate, severe, or complete paralysis of the affected part(s), or whether the involvement is wholly sensory.  The examiner should also discuss any functional impairment caused by such neurologic abnormalities, including its effect on the Veteran's activities of daily living and ability to work.  A complete explanation must be provided.

5. As requested in an August 2011 statement, copies of the examination reports pertaining to the examinations discussed above should be sent to the Veteran and his representative. 

6. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the RO should readjudicate the claims on the merits, including entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




